                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
                                                                                DOC #:
UNITED STATES DISTRICT COURT                                                    DATE FILED: 5/6/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 JOSH FEIERSTEIN, individually and on behalf of                 :
 all others similarly situated                                  :
                                              Plaintiff,        :
                                                                :
                            -against-                           :        19-CV-11361 (VEC)
                                                                :
 CORREVIO PHARMA CORP., MARK H.N.                               :             ORDER
 CORRIGAN, WILLIAM HUNTER, JUSTIN A. :
 RENZ,                                                          :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS a Fairness Hearing in this matter is scheduled for Friday, May 14, 2021, at

2:30 P.M., Dkt. 56;

        WHEREAS the Court previously ordered the parties to appear in person, id.;

        IT IS HEREBY ORDERED that the Fairness Hearing will be conducted remotely. All

parties and any interested members of the public must attend by dialing 1-888-363-4749, using

the access code 3121171, and the security code 1361. All attendees are advised to mute

their phones when not speaking and to self-identify each time they speak. Recording or

rebroadcasting the proceeding is strictly prohibited by law.



SO ORDERED.
                                                              _________________________________
Date: May 6, 2021                                                   VALERIE CAPRONI
      New York, New York                                          United States District Judge
